Citation Nr: 0123432	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  95-10 134	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Diane S. Griffin, Attorney


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had active service from September 1948 to 
June 1952.  He died in May 1994 and the appellant is his 
widow.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal of a June 1994 rating action in 
which the RO denied entitlement to service connection for the 
cause of the veteran's death.  The appellant was accorded an 
RO hearing in October 1995, and a transcript of that hearing 
is of record.  The case was remanded by the Board in May 1997 
and March 1998 for additional development.  In September 
1998, the Board denied the appeal for the reason that the 
claim for service connection for cause of death was not well-
grounded.  

This case now comes before the Board pursuant to a 
January 2001 Order of the United States Court of Appeals for 
Veterans Claims (Court).  In that Order, the Court vacated 
the September 1998 decision of the Board, and, in so doing, 
remanded the case in order to provide the Board with an 
opportunity to readjudicate the appellant's claim under the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Accordingly, the case is once more before the Board for 
appellate review.  

The Board member who entered the September 1998 decision has 
since retired from employment with the Board.  



REMAND

The appellant has argued that the veteran's service-connected 
rheumatic fever, or residuals thereof, caused or contributed 
substantially or materially to cause his death from coronary 
artery disease.  

The cause of death is reported by the death certificate to be 
ischemic cardiomyopathy with cardiac arrest.  The death 
certificate does not state whether or not an autopsy was 
performed.  The death certificate does reveal that the 
veteran died at the Frye Regional Medical Center in Hickory, 
North Carolina.  The terminal hospital clinical records from 
that facility are not at this time a part of the veteran's 
claims folder.  

During the veteran's lifetime and at the time of his death, 
service connection was in effect for a disorder classified by 
the RO as rheumatic fever in remission, with a swollen right 
knee, evaluated as 10 percent disabling since April 1956.  
There is a question as to whether the veteran's service 
connected residuals of rheumatic fever consisted, in part, of 
rheumatic heart disease.  Early rheumatic heart disease was 
diagnosed in service.  Also, an echocardiogram taken at the 
Caldwell Memorial Hospital in March 1994 did reveal mild 
mitral regurgitation.  However, a well established post 
service diagnosis of rheumatic heart disease is not of 
record.  

The Board further notes that, during the course of the RO 
hearing in October 1995, the appellant testified that, in the 
early 1970's, while working for Duke Power, the veteran 
received treatment from a cardiologist, a Dr. Hart, who was 
located in Hickory, North Carolina.  While at that time, the 
veteran reportedly received treatment for hypertension, 
records of such treatment are not at this time a part of the 
veteran's claims file.  

The Board observes that, in a statement of August 1997, a VA 
physician, after having reviewed the veteran's record, 
commented that he did not believe that the veteran's death 
was related to his service-connected rheumatic heart disease.  
It appears that the physician may have assumed that rheumatic 
heart disease had been granted service connection, as such, 
during the veteran's lifetime.  He also stated in his opinion 
that echocardiogram(s) was/were without significant evidence 
of valvular disease.  

The evidence, as reported in detail in the Board's September 
1998 decision, does reveal that, during the veteran's 
lifetime and at the time of his death, he had far advanced 
coronary artery disease, and that in March 1994, he had a 
massive myocardial infarction with congestive heart failure.  
It is beyond serious dispute that coronary artery disease 
(arteriosclerotic heart disease) was a direct, or at least, a 
contributory cause of death.  

During the pendency of the appellant's appeal, there occurred 
a significant change in the law.  More specifically, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
the VA with respect to the duty to assist, and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded 
claim, and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, No. 96-1517 (U. S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that the VA cannot assist in the 
development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment, and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
§ 7(a), 114 Stat. 2096 (2000).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  

VA's Office of the General Counsel issued an opinion in May 
2000 which had the effect of rendering substantive and 
binding on VA, the provisions of M21-1, Part VI, Paragraph 
11.18f(2).  VAOPGCPREC 6-2000.  As herein pertinent, the 
Board believes that the significance of the General Counsel 
opinion is that a claimant's arteriosclerotic heart disease 
cannot be dissociated for rating purposes, from already 
service-connected rheumatic heart disease.  The Board could 
not have considered this General Counsel opinion at the time 
of the September 1998 decision because it had not been issued 
until May 2000.  Following the May 2000 General Counsel 
opinion, the above noted manual provisions were changed in 
December 2000 to require a medical opinion as to whether the 
effects of service connected rheumatic heart disease and 
subsequently developing arteriosclerotic heart disease can be 
separated.  The latter condition is to be rated as part and 
parcel of the former, only if the effects of each cannot be 
separated.  

Putting aside the question as to whether the VA can rescind 
or amend an M21-1 manual provision with another manual 
provision, once the General Counsel has held the former 
provision to be substantive and binding, it is clear that the 
above noted General Counsel opinion and favorable M21-1 
provision were in effect during the course of this claim and 
appeal, and the appellant is entitled to rely on them.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Accordingly, the case is REMANDED for the following actions:  

1.  The RO should attempt to obtain any 
and all records of treatment of the 
veteran by the aforementioned Dr. Hart in 
Hickory, North Carolina, during the early 
1970's, at which time the veteran 
reportedly was employed by Duke Power.  
All such records, when obtained, should 
be made a part of the veteran's claims 
folder.  The appellant should be 
requested to sign the necessary 
authorization for release of such private 
medical records to the VA.  

2.  The RO should additionally attempt to 
obtain the veteran's complete terminal 
hospital clinical records from the Frye 
Regional Medical Center located in 
Hickory, North Carolina.  Once again, all 
such records, when obtained, should be 
made a part of the veteran's claims file.  
The appellant should be requested to sign 
the necessary authorization for release 
of such private medical information to 
the VA.  

3.  The RO should ascertain from the 
appellant whether or not an autopsy was 
performed, and, if so, obtain the 
complete autopsy report for inclusion in 
the claims folder.  The appellant should 
be requested to sign the necessary 
authorization for release of the autopsy 
report.  

4.  The claims folder should then be 
referred to a VA cardiologist for review 
and an expression of opinion in answer to 
the following question:  Did the veteran 
have identifiable rheumatic heart disease 
during his lifetime as a residual of the 
rheumatic fever he had in service?  

5.  Thereafter, the RO should review the 
claims file, and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, and implementing regulations is 
completed.  If not, corrective action 
should be taken.  

6.  The RO should then readjudicate the 
appellant's claim.  If the benefit sought 
on appeal remains denied, the appellant 
and her representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.  The purpose of this REMAND is to obtain additional 
development, to ensure due process of law, and to comply with 
recently enacted legislation.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

